Title: To Thomas Jefferson from John Rutledge, Jr., 12 May 1790
From: Rutledge, John, Jr.
To: Jefferson, Thomas



Dr. Sir
London May 12th. 1790

I had the honor of writing to you the seventh of this month, by the Packet, and that of informing you of a message sent that day by the King to his Parliament, and in another letter I had the pleasure of writing to you the ninth, by the way of Boston, mentioned the steps which had been taken in consequence of this message. This last letter, Sir, will not have reached you as soon as I expected, as I have heard that the sailors of the Ship on board of which I put it, were pressed, notwithstanding they were all Americans.  Since writing to you last, every preparation for war has been carrying on here with an activity of which it is scarcely possible to have an Idea; the people have most vigourously seconded the efforts of the minister; and owing to a strange infatuation, there is not a man in this nation who does not seem to think he will be enriched by a Spanish war. Mr. Fox, who values highly public opinion, observing the Temper of the people makes no opposition to the minister. Not a word has been said by himself, or friends, of the great danger there is in increasing a debt already so immensely great as that of this nation nor, of the losses, it is probable this country would meet with in going to war even with Spain. Little is thought here of the power of Spain; for my part, however, I think it is evident that were the Spaniards to act with vigour, they might ruin England, and that by attacking her commerce, the most valuable part of which, I mean that of the East and west Indies, is now afloat. Every thing in england depends on commerce. Destroy that and you sap the very foundations of british power. But the misfortune is, the Spaniards generally make war in a very peaceable manner, wait to see how their enemies will begin, and only ambition keeping what they have got. We have not yet heard from france, what they there say to this nations arming: I hope, however, they will do the same. In the affair with Holland france was humbled in the eyes of all Europe. They will now have an occasion of recovering their reputation and I trust, they will take the advantage of it. In addition to the Ships which I mentioned in my last, were equipping for sea, there are now getting ready, with great dispatch, at Gosport, the victory of 100 guns, the formidable, Royal William, and Princess Royal of 98 each, three Ships of 74 and 5 frigates. At Chatem, the Condor of 98 guns, three Ships of 74 and six frigates. It is believed the command of the channel fleet will be given to lord Howe or Admiral Pigot, with admirals Barrington and Sr. Alexr. Hood to command divisions of it, and the fleet in the mediterranean, it is imagined, will be commanded by Lord Hood. It is reported, and seems to be generally believed, that Admiral Peyton with three frigates, has been taken by a Spanish squadron and carried into Cadiz. I write you this as the report of the day and which, I think, it probable has been circulated for the purposes of stockjobbing. One thing however, which I am sorry to have it in my power to say is a fact, is, that many of our Seamen have been pressed into the service of this Country; their Captains have claimed them as being Americans. In some cases they have been restored, but, in general, the press  officers have objected to the proofs offered of their being americans: This I hope, will suggest to the merchants in America the propriety of obliging their Captains to have certificates of their Sailors being american Citizens.—Mr. Paine is in London, and very busy in erecting his bridge, which arrived from the Ironworks yesterday. He assures me it will be up before I embark for America, which I shall do in three Weeks, and hope when I have the pleasure of seeing you in N.York, to have that also of telling you it has succeeded. I was in hopes to have been able to have told you, also, that I had myself gone rapidly up stream in Mr. Rumsey’s boat, but it is not probable I shall have that pleasure. R. talks much of the difficulties he has met (and does meet) with, and does not know when his experiment will be made. I have the honor to be, dr. Sir, with much friendship & regard Your much obliged & very humble Servant,

J. Rutledge Junior

